DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-20 are allowed for reasons argued by Applicant in the remarks filed 02/09/2022.
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2019/0180031 A1 (“Boutnaru”)
U.S. 2017/0329973 A1 (“Landau”)
“IRMD: Malware variant Detection using opcode Image Recognition” (Zhang)
Boutnaru disclosed a system for detecting malicious software by inspecting table look-aside buffers. In one instance, a watcher is installed that looks at instructions that are stored in an ITLB. Furthermore, a module detects memory likely to be vulnerable to a malware attack and whether a process is generated by malicious code and prevents this code from executing once detected. 
Landau disclosed a system that was able to replace instructions (i.e. hollowing these instructions out) and render specific threads inoperable. 
Zhang was disclosed for using DNA mapping by building profiles of opcodes representing malware. 
With the latest amendment as well as the arguments presented in the remarks received 12/09/2021, the examiner believes the application is in condition for allowance.
In particular, the examiner agrees with the statement made by the applicant that the prior art fails to disclose that a region of memory is identified based on patterns of non-operational instructions (no-ops). 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…identifying, by the malware detection module based on patterns of non-operational instructions (no-ops), a region of memory likely to be vulnerable to a malware attack; confirming, using DNA mapping, that the malware attack has occurred at the region of the memory; responsive to identifying the region of the memory and the confirming, determining, by a thread hollowing module… rendering, by the thread hollowing module, the first thread inoperable.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491